TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-11-00466-CV



                                    John Mark Quaak, Appellant

                                                   v.

                                       Wanda Isbell, Appellee


   FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
            TEXAS, HOUSTON DIVISION, CIVIL ACTION NO. H-10-4375
               HONORABLE GRAY H. MILLER, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Appellant John Mark Quaak filed his notice of appeal on July 21, 2011. The notice

of appeal appeared to refer to an order of the United States District Court for the Southern District

of Texas denying a motion to amend a complaint. On July 26, 2011, this Court confirmed that there

is a case pending in the United States District Court for the Southern District of Texas, Houston

Division, Civil Action No. H-10-4375, styled John Mark Quaak v. Wanda Isbell. On June 9, 2011,

the district judge presiding over that cause signed an order denying Quaak’s second motion to amend

his complaint. Because Quaak’s appeal is from an order signed by a federal judge in a federal action,

this Court does not have jurisdiction over this appeal. We therefore dismiss this appeal for lack

of jurisdiction.
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed for Want of Jurisdiction

Filed: August 5, 2011




                                              2